Citation Nr: 0520791	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for residuals of 
postoperative nephrectomy due to kidney cancer. 
 
3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972, and had service in Vietnam from December 1969 to 
November 1970.  He also has unverified dates of training in 
the Army Reserves between 1980 and 1984.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from 
February 2002 and December 2003 rating decisions of the VA 
Regional Office (RO) in St. Louis, Missouri that denied 
service connection for disabilities that included PTSD, 
residuals of nephrectomy from kidney cancer, ulcers, and 
tinnitus.  

The veteran was afforded a hearing in March 2005 before the 
undersigned sitting at the RO.  The transcript is of record.  
At the hearing, the veteran affirmatively withdrew his appeal 
of the issue of entitlement to service connection for ulcers.  
This matter is no longer for appellate consideration.  
38 C.F.R. § 20.204 (2004).

The issues of entitlement to service connection for PTSD and 
residuals of nephrectomy are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have tinnitus as the result of any 
incident of service.  



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of service connection for tinnitus has 
been accomplished.  As evidenced by the February 2004 
statement of the case, the veteran and representative have 
been notified of the law and regulations governing 
entitlement to the benefit sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claim.  This discussion served to inform him of the evidence 
needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

In a letter to the veteran dated in September 2003, the RO 
informed him of what the evidence had to show to substantiate 
the claim, what medical and other evidence the RO needed from 
him, what information or evidence he could provide in support 
of the claim, and what evidence VA would try to obtain on his 
behalf.  The letter told the veteran that he should send any 
medical records in his possession and told him of other 
evidence he could send that would support his claim.  This 
discussion served to inform him to submit relevant evidence 
or information in his possession.  38 C.F.R. § 3.159(b).

VA has made the required efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim as 
evidenced by scheduling him for VA examination in November 
2003.  See 38 U.S.C.A. § 5103A(d).  The veteran has not 
indicated that there are any pertinent clinical records to be 
retrieved with respect to the claim for tinnitus, and has not 
provided any information himself.

Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claim for tinnitus.  See 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  The claim is ready 
to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The necessary elements for service connection have been 
summarized as consisting of competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Factual Background

The veteran's administrative records reflect that he had 
military occupational specialties of water supply helper, 
construction and utility worker, and electrician during 
active duty, and as a drill instructor in the Army Reserves.  
He received citations for M16 rifle expertise while on active 
duty.  

The service medical records reflect no complaints with 
respect to the appellant's ears or hearing.  Upon examination 
in January 1972 for separation from active duty, the ears 
were evaluated as normal and no pertinent defects were 
recorded.  When examined in May 1980 for Army Reserve 
training purposes, his hearing was shown to be well within 
normal limits.  The veteran denied any ear trouble.

Extensive private clinical records dated between 1998 and 
2001 became associated with the record pursuant to the filing 
of claims in May 2000 not pertinent to this appeal.  These 
records did not make reference to any complaints of ringing 
of the ears or tinnitus.

The veteran filed a claim for service connection for tinnitus 
in May 2003.  

He was afforded a VA audiological examination in November 
2003.  His primary complaint was reported to be difficulty 
understanding in all listening situations.  The examiner 
noted that the claims folder was reviewed, and indicated that 
the veteran entered and left service with normal hearing.

The veteran related a history of unprotected hazardous 
military noise exposure from generators and incoming and 
outgoing cannon fire.  It was reported that civilian noise 
exposure was minimal.  He said that he experienced mild 
bilateral periodic tonal tinnitus of unknown onset and 
etiology, and had two to three episodes per week lasting 20 
minutes that interfered with communication.

Following audiological evaluation, a diagnosis of hearing 
acuity within normal limits and excellent speech recognition 
in both ears was rendered.  The examiner opined that it was 
not at least as likely as not that tinnitus was service 
connected.

The veteran testified at the March 2005 hearing that he began 
to have ringing of the ears during service from "deafening 
noise" while on the shooting range from 50-caliber guns, and 
being near artillery in Vietnam.  He said that the ringing in 
his ears had continued since that time.

Reasons and Bases for Findings and Conclusion

The veteran's service medical records do not show any 
history, diagnosis, or treatment of tinnitus, to include upon 
separation examination in January 1972.  The Board observes 
that post-service medical records that have been received do 
not refer to any complaints, findings, history or diagnosis 
relating to ringing of the ears or tinnitus.  

Nonetheless, the veteran is competent to report that he has 
had ringing in his ears since service.  There is 
documentation of record that he was exposed to rifle fire in 
service and he also served in Vietnam.  However, his report 
of in-service tinnitus and continuity of symptomatology must 
be weighed against the clinical evidence of record that shows 
no findings or complaints of tinnitus in service or for 
decades thereafter.  Also weighing against the claim is the 
opinion on the VA audiological examination in November 2003.  

There is no competent medical opinion that the claimed 
tinnitus is related to service.  Given this fact and the 
silence of the in-service and post-service record, the Board 
concludes that the weight of the evidence is against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that the absence of treatment for the claimed 
disability for decades after service, constituted negative 
evidence against the claim).

The Board has considered the benefit of the doubt doctrine, 
but finds that the preponderance of the evidence is against 
the claim, and that that doctrine is not applicable to the 
instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1991).


ORDER

Service connection for tinnitus is denied.  


REMAND

The veteran and his representative reported at the March 2005 
hearing that as a member of the 111th engineer detachment at 
Phu Bai in December 1969 or January 1970, he was required to 
sweep for booby traps.  During the sweep two members of the 
unit were critically wounded.  It was also reported that 
while serving with the 570th engineering detachment at An Khe 
between June and November 1970, his unit was subject to 
frequent rocket attacks.  Because these stressors were only 
reported at the recent hearing, and there is no medical 
evidence of PTSD, there have been no efforts to obtain 
credible supporting evidence of these stressors.

He contends that he now has PTSD as the result of those 
stressful experiences.  He stated at his hearing that he had 
received psychiatric treatment at a St. Louis, Missouri 
hospital, and had also sought counseling at a vet center.  He 
could not recall the names of these facilities, but indicated 
that he had the names in records in his possession.  The 
claims folder does not contain these records and they should 
be secured.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

The veteran asserts that he developed kidney cancer as the 
result of exposure to either Agent Orange in Vietnam and/or 
asbestos from living in old wooden barracks at Fort Leonard 
Wood, Missouri where asbestos was used for insulation in or 
around various mechanical systems.  Review of the record 
reflects that he had surgery for renal cell carcinoma in 
March 2001.  He veteran stated at his hearing that he 
continued to receive follow-up treatment in this regard from 
a private physician, Dr. "Meth."  The Board observes that 
there are laboratory reports from the St. Louis, Missouri VA 
Medical Center, which indicate that the veteran has received 
treatment there.  The clinical records should be retrieved 
and associated with the claims folder.

Accordingly, this case is REMANDED for the following:


1.  Ask the veteran to specify the 
hospital where he received psychiatric 
treatment, and approximate dates of 
hospitalization.  If he responds, take 
the necessary steps to obtain records of 
this treatment.

2.  Ask the veteran to specify the 
location of, and dates of treatment at, 
the vet center where he received 
treatment for PTSD.  If he responds, 
take the necessary steps to obtain these 
records.

3.  Ask the veteran to specify the 
location of follow up treatment for 
kidney cancer.  If he responds, take the 
necessary steps to obtain those records.

4.  Take the necessary steps to obtain 
records of the veteran's treatment by 
Dr. "Meth" for residuals of kidney 
cancer.

5.  Any records from the St. Louis VA 
referable to psychiatric treatment and 
treatment for kidney cancer should be 
requested and associated with the claims 
folder.

6.  If medical records are received 
showing PTSD, attempt to obtain credible 
supporting evidence of the stressors 
reported above from the United States 
Armed Forces Center for Research of Unit 
Records (CURR) in accordance with M21-1, 
Part III, Para. 5.14(c).

7.  If medical records are received 
showing PTSD, and credible supporting 
evidence of an in-service stressor is 
received, the veteran should be afforded 
a VA psychiatric examination to clarify 
the current diagnoses, and obtain an 
opinion as to the relationship between 
any current psychiatric disability and 
service.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
tests deemed to be necessary by the 
examiner should be conducted.  If the 
examiner determines that the veteran has 
PTSD, the examiner should specify the 
stressor(s) supporting the diagnosis.  
The examiner should express an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that any current psychiatric disability 
had its onset in service or is due to a 
disease or injury in service.  The 
examiner should provide a rationale for 
any opinion provided.

8.  Thereafter, readjudicate the 
veteran's claims.  If the benefits 
sought on appeal continue to be denied, 
issue a supplemental statement of the 
case.  Then return the record to the 
Board, if otherwise appropriate

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


